Citation Nr: 9936045	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the distal radius of the left 
wrist in a dorsiflexed position, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for lumbar strain 
with degenerative arthritis, prior to May 16, 1996.  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative arthritis, beginning May 16, 
1996.  

4.  Entitlement to an increased evaluation for post-operative 
residuals of a right inguinal hernia repair.  

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the mid-shaft of the tibia/fibula of the right 
leg with shortening.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1970 to June 1973 
and from March 1974 to February 1994.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a September 1994 rating decision of 
the St. Petersburg, Florida Regional Office (hereinafter 
"the RO") which, in pertinent part, granted service 
connection for post-operative residuals of a fracture of the 
distal radius of the left wrist in a dorsiflexed position and 
assigned a 10 percent disability evaluation effective 
February 7, 1994 and granted service-connection for residuals 
of an injury to the lateral femoral cutaneous nerve with lack 
of sensation in the right lateral thigh and painful 
paresthesia with a 10 percent disability evaluation also 
effective February 7, 1994.  Service connection was also 
granted for lumbar strain with degenerative arthritis, post-
operative residuals of a right inguinal hernia repair and for 
residuals of a fracture of the mid-shaft of the tibia/fibula 
of the right leg with shortening with noncompensable 
disability evaluations assigned for each disorder and 
effective dates of February 7, 1994.  A December 1995 rating 
decision, in pertinent part, assigned a 100 percent 
disability evaluation for the veteran's service-connected 
hernia disorder, pursuant to 38 C.F.R. 4.30, for the period 
from August 4, 1994 to October 31, 1994.  

In a November 1997 decision, the Board denied the veteran's 
claim for an increased evaluation for his service-connected 
residuals of an injury to the lateral femoral cutaneous nerve 
with lack of sensation in the right lateral thigh and painful 
paresthesia.  The Board remanded the remaining issues on 
appeal to the RO to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran VA examinations.  A February 1999 
rating decision, in pertinent part, assigned a 10 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of a right inguinal hernia repair 
for the period from May 11, 1994 to August 4, 1994 and a 
noncompensable evaluation for the period beginning November 
1, 1994.  The disability evaluation for the veteran's 
service-connected lumbar strain with degenerative arthritis 
was also increased to 20 percent effective May 16, 1996.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left wrist disorder has been reasonably 
shown to be productive of nonunion of the ulna in the lower 
half of the major upper extremity; with 80 degrees of palmar 
flexion and dorsiflexion, passively; and 90 degrees of palmar 
flexion and dorsiflexion, actively; with pain on rotation of 
the wrist, but no more.  

3.  Prior to May 16, 1996, the veteran's lumbar spine 
disorder has been reasonably shown to be productive of severe 
lumbosacral strain with severe limitation of motion, but no 
more.  

4.  Beginning May 16, 1996, the veteran's lumbar spine 
disorder has been reasonably shown to be productive of severe 
lumbosacral strain with severe limitation of motion, but no 
more.  

5.  For the period from February 7, 1994 to May 10, 1994, the 
veteran's hernia disorder was not shown to be productive of a 
post-operative recurrent inguinal hernia which was readily 
reducible and well supported by truss or belt.  

6.  For the period from May 11, 1994 to October 31, 1994, the 
veteran's hernia disorder was reasonably shown to be 
productive of a post-operative recurrent inguinal hernia, 
which was readily reducible and well-supported by a truss or 
belt, but no more.  

7.  Beginning on November 1, 1994, the veteran's hernia 
disorder has not been currently shown to be productive of a 
post-operative recurrent inguinal hernia which was readily 
reducible and well supported by truss or belt.  

8.  The veteran's right leg disorder is productive of no more 
than leg shortening of 1 cm, range of motion of 0 to 135 
degrees, stability to varus and valgus stress; and no present 
evidence of malunion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
post-operative residuals of a fracture of the distal radius 
of the left wrist in a dorsiflexed position, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5211, 5212, 5213, 5215, 7803, 7804 (1999).  

2.  For the period prior to May 16, 1996, the schedular 
criteria for a 40 percent evaluation for lumbar strain with 
degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 
5286, 5289, 5292, 5295 (1999).  

4.  For the period beginning May 16, 1996, the schedular 
criteria for a 40 percent evaluation for lumbar strain with 
degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 
5286, 5289, 5292, 5295 (1999).

5.  For the period from February 7, 1994 to May 10, 1994, the 
schedular criteria for a compensable evaluation for post-
operative residuals of a right inguinal hernia repair, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Codes 7338, 7803, 7804 (1999).  

6.  For the period from May 11, 1994 to October 31, 1994, the 
schedular criteria for an evaluation in excess of 10 percent 
for post-operative residuals of a right inguinal hernia 
repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Codes 7338, 7803, 7804 (1999).  

7.  For the period beginning November 1, 1994, the schedular 
criteria for a compensable evaluation for post-operative 
residuals of a right inguinal hernia repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 
7338, 7803, 7804 (1999).  

8.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the mid-shaft of the tibia/fibula 
of the right leg with shortening have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5003, 5260, 5261, 5262, 5271, 5275 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

I.  Entitlement to an Increased Evaluation for Post-Operative 
Residuals of a Fracture of the Distal Radius of the Left 
Wrist in a Dorsiflexed Position.

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
to the veteran's service-connected left wrist disorder, the 
RO has not assigned separate staged ratings.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed throughout the 
appeal period and that a uniform evaluation is appropriate in 
this case.  





A.  Historical Review

The veteran's service medical records indicate that he 
suffered injuries in September 1991 when his bicycle was hit 
by a vehicle.  A December 1991 treatment entry noted that the 
veteran suffered a left scaphoid fracture.  It was noted that 
an X-ray at that time showed a healed scaphoid.  The service 
medical records indicate that he was also injured when he was 
pinned between two trucks in October 1992.  An October 1992 
hospital discharge summary reported that the veteran 
presented to the hospital with complaints including left arm 
pain.  The diagnoses included left wrist fracture, without 
nerve or artery involvement.  An October 1992 consultation 
report related an assessment including Cole's fracture of the 
left wrist, reduced and splinted.  A November 1992 report 
indicated an assessment including left distal radius 
fracture.  A May 1993 radiological report, as to the 
veteran's left wrist, revealed that there was an ununited 
ulnar styloid avulsion fracture and mild deformity of the 
distal radius which most likely represented a healed 
fracture.  It was noted that the distal radial articular 
surface was in a neutral position and cystic lucencies were 
seen in the scaphoid and triquetral bones which most likely 
were post-traumatic in nature.  The impression was chronic 
post-traumatic changes in the left wrist as described.  A 
June 1993 treatment entry noted that the veteran had a 
history of repeated, times two, fractures of the left wrist.  
As to an assessment, it was noted that the veteran showed a 
decrease in strength which was possibly due to fatigue.  

The veteran underwent a VA general medical examination in 
February 1994.  It was noted that he was left-handed.  The 
diagnoses included status post multiple orthopedic fractures 
as a result of a trucking accident during service.  The 
veteran also underwent a VA orthopedic examination in 
February 1994.  He reported that his left wrist fracture had 
left him extremely weak with regards to gripping type 
activities.  He stated that he had good range of motion 
although it was painful with radial and ulnar deviation 
causing the most discomfort.  The examiner reported that the 
veteran's left wrist had 30 degrees of extension, 40 degrees 
of flexion, 20 degrees of radial deviation and 15 degrees of 
ulnar deviation, all associated with mild discomfort in the 
wrist.  The grip was noticeably weaker than the opposite 
side.  The examiner indicated that there was a palpable 
prominence over the distal radius and that neurovascularly, 
the veteran was intact.  The impression included well-healed 
left distal radius fracture in a dorsi flexed position 
limiting range of motion and grip strength.  A February 1994 
radiological report, as to the left hand, indicated that 
there was evidence of a prior wrist fracture.  It was noted 
that there was a small bony fragment projecting distal to the 
ulnar styloid and that the distal radius was misshapen.  
There was also minimal dorsal angulation of the distal radial 
articular surface relative to the lunate.  

In September 1994, service connection was granted for post-
operative residuals of a fracture of the distal radius of the 
left wrist in a dorsiflexed position.  A 10 percent 
disability evaluation was assigned effective February 7, 
1994.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 10 
percent evaluation is warranted for malunion of the ulna of 
the major upper extremity with bad alignment.  A 20 percent 
evaluation is warranted for nonunion of the ulna of the major 
upper extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half with false movement, but 
without loss of bone substance or deformity.  38 C.F.R. Part 
4, Diagnostic Code 5211 (1999).  A 10 percent evaluation is 
warranted for malunion of the radius of the major upper 
extremity with bad alignment.  A 20 percent evaluation is 
warranted for nonunion of the radius of the major upper 
extremity in the upper half.  A 30 percent evaluation 
requires nonunion in the lower half with false movement 
without the loss of bone substance or deformity.  38 C.F.R. 
Part 4, Diagnostic Code 5212 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  A 30 percent evaluation 
is warranted for favorable ankylosis of the wrist of the 
major upper extremity.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 degrees to 30 degrees 
of dorsiflexion.  Ankylosis is considered to be unfavorable 
when the joint is fixed in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. Part 4, Diagnostic 
Code 5214 (1999).  Limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist to in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5215 
(1999).  Limitation of supination of either forearm to 30 
degrees or less warrants a 10 percent evaluation.  Limitation 
of pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  38 C.F.R. Part 4, 
Diagnostic Code 5213 (1999).  A 10 percent evaluation is 
warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

At the August 1995 hearing on appeal, the veteran testified 
that he did not have any strength in his left wrist.  He 
stated he would have difficulty due to pain with activities 
such as using a screwdriver or turning a door knob.  The 
veteran's wife reported that the veteran had learned to 
compensate for his left wrist disorder by using his right 
hand.  

VA treatment records dated from February 1994 to March 1998 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA orthopedic examination in June 
1998.  He reported that he never fully regained his strength 
in his left wrist and complained of pain with rotation.  The 
examiner noted that the veteran had full range of motion of 
the left wrist when compared to the opposite side.  
Passively, he had 80 degrees of palmar flexion and 
dorsiflexion and 90 degrees of pronation and supination.  
Actively, the examiner noted that the veteran had 90 degrees 
of palmar flexion and dorsiflexion and 90 degrees of 
pronation and supination.  The veteran had 30 degrees ulnar 
deviation and 25 degrees radial deviation.  The examiner 
noted that such measurements were equal with the opposite 
side.  It was observed that the veteran did complain of pain 
with rotation of the wrist, which appeared to be mostly at 
the distal radioulnar joint.  The examiner indicated that X-
rays of the left wrist showed that the previous wrist 
fractures had healed in an acceptable alignment.  There was 
neutral dorsal angulation at approximately 12 or 13 degrees 
of radial inclination.  The examiner noted that there was a 
nonunion of the ulnar styloid and that there did not appear 
to be any significant degenerative changes in the distal 
radioulnar joint.  The carpal bones were in normal alignment 
and did not have any evidence of a prior fracture.  The 
impression included history of left wrist fracture with no 
residual deficit in range of motion or strength.  The 
examiner commented that on the strength testing the veteran 
had equal strength when compared with the opposite side.  The 
examiner stated that the veteran did complain of pain in the 
wrist, especially with rotation activities with firm grip.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of nonunion 
of the ulna of the major upper extremity in the lower half.  
38 C.F.R. Part 4, Diagnostic Code 5211 (1999).  The Board 
notes that the most recent June 1998 VA examination report 
noted that the veteran reported that he never fully regained 
his strength in his left wrist and that he complained of pain 
with rotation.  The examiner reported that X-rays of the left 
wrist showed that the previous wrist fractures had healed in 
an acceptable alignment and that there was neutral dorsal 
angulation at approximately 12 to 13 degrees of angulation.  
The examiner noted that there was a nonunion of the ulnar 
styloid and that there did not appear to be any significant 
degenerative changes in the distal radioulnar joint.  It was 
further reported that the carpal bones were in a normal 
alignment and did not have any evidence of a prior fracture.  
The impression included history of left wrist fracture with 
no residual deficit in range of motion or strength.  The 
examiner commented that on strength testing the veteran had 
equal strength when compared with the opposite side.  The 
examiner also remarked that the veteran did complain of pain 
in the wrist, especially with rotation activities with firm 
grip.  

Additionally, the Board notes that a February 1994 VA general 
medical examination report indicated that the veteran was 
left-handed and a February 1994 VA orthopedic examination 
report related an impression which included a well-healed 
distal radius fracture in a dorsiflexed position limiting 
range of motion and grip strength.  A February 1994 
radiological report, as to the left hand, indicated that 
there was evidence of a prior wrist fracture and that there 
was a small bony fragment projecting distal to the ulnar 
styloid and the distal radius was misshapen.  Minimal dorsal 
angulation of the distal radial articular surface relative to 
the lunate, was also noted.  Also, a May 1993 radiological 
report, as to the veteran's left wrist, during his period of 
service, referred to an ununited ulnar styloid avulsion 
fracture with mild deformity of the distal radius.  The Board 
is of the view that the evidence is sufficiently in equipoise 
as to whether a 20 percent disability evaluation, reflecting 
nonunion of the ulnar of the veteran's left hand, is more 
nearly indicative of the veteran's disability picture under 
the facts of this case.  The Board notes that the medical 
evidence of record clearly fails to indicate nonunion in the 
upper half of the major upper extremity with false movement, 
but without loss of bone substance or deformity as required 
for a 30 percent evaluation under the appropriate schedular 
criteria noted above.  Nonunion in the upper half of the ulna 
with false movement has simply not been shown.  Further, 
nonunion in the lower half of the radius of the major upper 
extremity as required for a 30 percent evaluation pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5212 (1999), has also not 
been shown.  

Additionally, the Board notes that the June 1998 VA 
orthopedic examination report indicated that the veteran had 
full range of motion of the left wrist when compared to the 
opposite side.  The examiner indicated that the veteran had 
80 degrees of palmar flexion and dorsiflexion and 90 degrees 
of pronation and supination, passively.  The veteran had 90 
degrees of palmar flexion and dorsiflexion and 90 degrees of 
pronation and supination, actively.  The February 1994 VA 
orthopedic examination report noted that the veteran reported 
he had good range of motion although it was painful with 
radial and ulnar deviation causing the most discomfort.  The 
examiner reported that the veteran's left wrist had 30 
degrees of extension, 40 degrees of flexion, 20 degrees of 
radial deviation and 15 degrees of ulnar deviation all 
associated with mild discomfort in the wrist.  The Board 
observes that the 20 percent disability evaluation exceeds 
the evaluation the veteran would be entitled to pursuant to 
38 C.F.R. Part 4, Diagnostic Codes 5213, 1215 (1999).  
Further, ankylosis of the left wrist has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5214 (1999).  Also, the most 
recent evidence of record does not indicate that the veteran 
suffers from poorly nourished scars with repeated ulcerations 
or tender and painful scars.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804 (1999).  The Board observes that the veteran 
has testified as to left wrist pain and weakness.  The 
veteran is competent to describe such impairment.  However, 
the Board is satisfied that the 20 percent evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain, given the extent that 
there is clinical corroboration of subjective claims 
regarding such impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Functional impairment due to pain supported by 
adequate pathology and indicative of a separate compensable 
evaluation has not been adequately shown by the evidence of 
record.  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating is appropriate.  
Accordingly, the Board concludes that the evidence is 
sufficiently in equipoise to warrant a 20 percent evaluation 
for the veteran's service-connected post-operative residuals 
of a fracture of the distal radius of the left wrist in a 
dorsiflexed position.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Entitlement to a compensable evaluation for Lumbar 
Strain with Degenerative Arthritis, Prior to May 16, 1999.  

The Board notes that, as to this issue, the veteran has been 
assigned a noncompensable disability evaluation for his 
service-connected lumbar spine disorder from February 7, 1994 
to May 15, 1996 and a 20 percent evaluation from May 16, 1996 
to the present.  Thus, since the veteran was in receipt of a 
noncompensable evaluation prior to May 16, 1996, this 
decision will address whether he was or is entitled to a 
compensable evaluation for such period as well as whether he 
is entitled to a disability evaluation in excess of 20 
percent beginning May 16, 1996.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen with an assessment of lumbar spasm in August 1991.  A 
January 1993 consultation sheet noted that the veteran had 
been followed for lumbar degenerative joint disease.  An 
August 1993 entry reported that the veteran complained of 
back pain from walking.  The impression was mechanical low 
back pain.  An October 1993 radiological consultation report 
noted an impression of mild degenerative changes of the 
lumbar spine.  A November 1993 treatment entry related an 
assessment which included degenerative joint disease of the 
lumbar spine.  

The veteran underwent a VA spine examination in February 
1994.  He reported that he had back pain and numbness in the 
right lateral leg.  The examiner noted that the veteran had 
normal musculature of the back.  The examiner also reported 
that the veteran had normal range of motion with flexion to 
90 degrees, extension to -20 degrees, and right and left 
lateral flexion rotation to 30 degrees.  The examiner 
indicated that there was no pain with range of motion and no 
pain to palpation of the lumbar spine.  The diagnoses 
included lumbar strain related to previous accident.  A 
February 1994 radiological report as to the veteran's 
lumbosacral spine indicated that there was normal alignment 
with no evidence of fractures or osseous mass lesions.  The 
impression was remarkable lumbar spine.  

In September 1994, service connection was granted for lumbar 
strain with degenerative arthritis.  A noncompensable 
disability evaluation was assigned effective February 7, 
1994.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  This is 
the maximum evaluation assignable under this code.  38 C.F.R. 
Part 4, Diagnostic Code 5295 (1999).  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
A 20 percent evaluation requires moderate limitation of 
motion.  A 40 percent evaluation requires severe limitation 
of motion.  38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  
Ankylosis of the lumbar spine at a favorable angle warrants a 
10 percent evaluation.  A 50 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (1999).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5286 (1999).  

VA treatment records dated from February 1994 to January 1995 
indicated that the veteran continued to receive treatment for 
several disorders.  A February 1994 entry noted that the 
veteran was attending back therapy.  A January 1995 entry 
noted that the veteran was seen with chronic back pain.  The 
examiner noted that there was decreased range of motion of 
the back.  The assessment included degenerative disc disease 
and degenerative joint disease.  

At the August 1995 hearing on appeal, the veteran testified 
that the pain in his back was in the area of the belt line 
down to the right buttock area and hip area.  He stated that 
the pain was basically localized in the tail bone area, but 
that he did have some pain that traveled down his legs.  The 
veteran also indicated that it was hard for him to bend his 
back where it would stretch his right side.  He also related 
that he had difficulty bending to the left side.  

VA treatment records dated from March 1996 to March 1998 
referred to continued treatment.  A treatment entry dated on 
May 16, 1996 noted that the veteran had complaints including 
low back pain which was described as constant.  The examiner 
noted that that there was moderate spasm of the lumbar spine 
and mild tenderness in the mid-sacrum only.  Reflexes and 
sensation were within normal limits.  The assessment included 
post-traumatic low back pain and secondary degenerative joint 
disease.  A July 1996 entry related an assessment of low back 
pain secondary to a motor vehicle accident.  A September 1996 
entry noted that a computerized tomography scan showed 
bilateral L5-S1 nerve root encroachment with no facet 
disease.  The impression included continued low back pain.  
An October 1996 entry indicated that the veteran had low back 
pain post a motor vehicle accident with no evidence of nerve 
root compression and no indication for surgery.  An 
additional October 1996 entry noted an assessment of low back 
pain with myofascial pain syndrome.  

The veteran underwent a VA spine examination in June 1998.  
He reported that his back pain had worsened over the previous 
two years.  The veteran noted that the pain worsened with 
prolonged sitting, standing or stooping.  He also stated that 
he continued to have some right lower extremity pain which 
radiated down the gluteal region on the right side, down the 
posterior thigh and stopped just short of the knee.  The 
examiner reported, as to range of motion of the lumbar spine, 
that the veteran demonstrated flexion to approximately 40 
degrees before he experienced low back pain.  Extension was 
limited to less than 10 degrees and left and right lateral 
bending were limited to less than 5 degrees before the 
veteran experienced low back pain as evidenced by grimacing.  
There was no axial tenderness to spine palpation and the 
paraspinous muscles were without evidence of spasm.  The 
examiner noted that the veteran's "X-ray jacket" disclosed 
disk bulges at L5-S1, bilaterally, no evidence of neural 
encroachment at such level and mild degenerative changes at 
the other lumbar levels.  The examiner reported that on the 
sensory examination, the veteran demonstrated patchy 
reduction and sensation to light touch and pinprick in the 
right lower extremity.  The examiner noted that 
"interestingly" the deep tendon reflexes were normal 
throughout.  As to an impression, the examiner indicated that 
the veteran had low back pain.  The examiner commented that 
the veteran had right lower extremity weakness which was at 
least in part effort dependent, as evidenced by the 
examination as well as his normal deep tendon reflexes.  The 
examiner stated that the veteran did have a moderately 
limited range of motion in the lower back, but only mild 
degenerative changes on X-rays which would normally not be 
responsible for such degree of limitation.  The examiner 
remarked that the veteran did have subjective weakness in the 
right lower extremity, which was at least partially effort 
dependent.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of severe limitation of 
motion for the period prior to May 16, 1996.  38 C.F.R. Part 
4, Diagnostic Codes 5003, 5292 (1999).  A February 1994 VA 
spine examination report noted that the veteran reported that 
he had back pain and numbness in the right lateral leg.  The 
examiner noted that the veteran had normal musculature of the 
back.  The examiner also reported that the veteran had normal 
range of motion with flexion to 90 degrees, extension to -20 
degrees, and right and left lateral flexion rotation to 30 
degrees.  The examiner indicated that there was no pain with 
range of motion and no pain to palpation of the lumbar spine.  
The diagnoses included lumbar strain related to previous 
accident.  Additionally, the Board notes that a January 1995 
VA treatment entry noted that the veteran was seen with 
chronic back pain.  The examiner specifically noted that 
there was decreased range of motion of the back.  The 
assessment included degenerative disc disease and 
degenerative joint disease.  Also, at the August 1995 hearing 
on appeal, the veteran testified that he had difficulty 
bending his back to either side.  He also complained of pain 
in the area of the belt line down to the right buttock area 
and hip area.  The Board notes that although the February 
1994 VA spine examination indicated that the veteran had 
normal range of motion of the lumbar spine, subsequent 
treatment records specifically noted that he had decreased 
range of motion of the back.  

The Board observes that a VA treatment record dated May 16, 
1996 noted that the veteran had complaints including constant 
low back pain.  At that time, the examiner noted that there 
was moderate spasm of the lumbar spine and mild tenderness in 
the mid-sacrum.  The assessment included post-traumatic low 
back pain and secondary degenerative joint disease.  Further, 
a June 1998 VA spine examination report noted that the 
veteran demonstrated flexion to approximately 40 degrees 
before he experienced low back pain.  Also, the examiner 
indicated that extension was limited to less than 10 degrees 
and left and right lateral bending were limited to less than 
5 degrees before the veteran experienced low back pain as 
evidenced by grimacing.  At that time, it was noted that 
there was no axial tenderness to spine palpation and the 
paraspinous muscles were without evidence of spasm.  As to an 
impression, the examiner indicated that the veteran had low 
back pain.  

The Board observes that the RO assigned a noncompensable 
disability evaluation for the veteran's service-connected 
lumbar spine disorder for the period prior to May 16, 1996 
and a 20 percent disability evaluation beginning on that 
date.  The RO apparently concluded that it was factually 
ascertainable that an increase in disability occurred on such 
date.  The Board observes that VA treatment records, 
specifically a January 1995 treatment entry, indicated that 
the veteran was noted to have decreased range of motion of 
the lumbar spine prior to May 16, 1996.  Also, the March 1998 
VA spine examination report, as noted above, indicated that 
extension was less than 10 degrees and left and right lateral 
bending was limited to less than five degrees before the 
veteran experienced pain.  The Board simply cannot conclude 
that a discernable difference in symptomatology occurred on 
the May 16, 1996 date, in consideration of the overall level 
of pertinent pathology shown both prior to and subsequent to 
that date.  Consequently, the Board is of the view that the 
evidence is sufficiently in equipoise as to whether a 40 
percent evaluation, reflecting severe limitation of motion of 
the lumbar spine, is more nearly indicative of the veteran's 
disability picture under the facts of this case for the 
period prior to May 16, 1996.  The Board observes that the 
veteran is not entitled to an evaluation higher than 40 
percent under the appropriate schedular criteria noted above.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1996).  Additionally, 
ankylosis of the lumbar spine has not been shown.  38 C.F.R. 
Part 4, Diagnostic Codes 5286, 5289 (1996).  The Board also 
observes that severe lumbosacral strain is also reflected in 
the 40 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5295 (1996).  The veteran is in receipt of the maximum 
allowable disability evaluation under such schedular 
criteria.  The Board also finds that the 40 percent 
evaluation encompasses the veteran's objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.  Accordingly, the Board concludes that the 
evidence is sufficiently in equipoise to warrant a 40 percent 
evaluation for the veteran's service-connected lumbar strain 
with degenerative arthritis for the period prior to May 16, 
1999.  

Entitlement to an Evaluation in Excess of 20 Percent for 
Lumbar Strain with
Degenerative Arthritis, Beginning May 16, 1996.  

The Board observes that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of severe 
limitation of motion for the period beginning May 16, 1996.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  The most 
recent June 1998 VA spine examination report noted that the 
veteran reported that his back pain had worsened over the 
previous two years specifically with prolonged sitting, 
standing or stooping.  The veteran also reported that that he 
continued to have some right lower extremity pain which 
radiated down the gluteal region on the right side, down the 
posterior thigh and stopped just short of the knee.  The 
examiner reported that the veteran demonstrated flexion of 
the lumbar spine to approximately 40 degrees before he 
experienced low back pain.  Extension was limited to less 
than 10 degrees and left and right lateral bending were 
limited to less than 5 degrees before the veteran experienced 
low back pain as evidenced by grimacing.  The examiner noted 
that there was no axial tenderness to spine palpation and 
that the paraspinous muscles were without evidence of spasm.  
It was reported that on the sensory examination, the veteran 
demonstrated patchy reduction and sensation to light touch 
and pinprick in the right lower extremity.  The deep tendon 
reflexes were normal throughout.  As to an impression, the 
examiner indicated that the veteran had low back pain.  The 
examiner commented that the veteran had right lower extremity 
weakness which was at least, in part effort dependent, as 
evidenced by the examination as well as his normal deep 
tendon reflexes.  The examiner also stated that the veteran 
did have a moderately limited range of motion with the lower 
back, but only mild degenerative changes on X-rays which 
would normally not be responsible for such degree of 
limitation.  

The Board observes, as noted above, that the examiner 
indicated that the veteran had a moderately limited range of 
motion.  However, the June 1998 VA spine examination report 
specifically noted that extension was limited to less than 10 
degrees and left and right lateral bending was limited to 
less than 5 degrees before the veteran experienced pain.  
Consequently, the Board is of the view that the evidence is 
sufficiently in equipoise as to whether a 40 percent 
evaluation, reflecting severe limitation of motion of the 
lumbar spine, is more nearly indicative of the veteran's 
disability picture under the facts of this case.  A recent VA 
examiner has also described severe back pain with resultant 
moderate disablement.  The Board observes that the veteran is 
not entitled to an evaluation higher than 40 percent under 
the appropriate schedular criteria noted above.  38 C.F.R. 
Part 4, Diagnostic Code 5292 (1999).  Additionally, ankylosis 
of the lumbar spine has not been shown.  38 C.F.R. Part 4, 
Diagnostic Codes 5286, 5289 (1999).  The Board also observes 
that severe lumbosacral strain is also reflected in the 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).  The veteran is in receipt of the maximum allowable 
disability evaluation under such schedular criteria.  
Accordingly, the Board concludes that the evidence is 
sufficiently in equipoise to warrant a 40 percent evaluation 
for the veteran's service-connected lumbar strain with 
degenerative arthritis for the period commencing May 16, 
1999.  The Board also finds that the 40 percent evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain for the period in question.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  



IV.  Entitlement to an Increased Evaluation for Post-
Operative Residuals of a
Right Inguinal Hernia Repair

The veteran appealed the adequacy of the assigned rating from 
the initial grant of service connection.  During the appeal 
period, the disability evaluation as to the veteran's 
service-connected post-operative residuals of a right 
inguinal hernia repair, has been amended.  The record 
reflects that a noncompensable evaluation was assigned as of 
February 7, 1994; a 10 percent evaluation was assigned as of 
May 11, 1994; a temporary total disability evaluation, 
pursuant to the provisions of 38 C.F.R. § 4.30, was assigned 
as of August 4, 1994; and a noncompensable evaluation was 
assigned as of November 11, 1994.  In essence, the actions by 
the RO are a variation on Fenderson.  

Generally, the Board is under an obligation to evaluate all 
the evidence of record.  At times, this may mean that 
variations of staged ratings are assignable based on 
objective changes in condition.  The Board also notes that 
the reduction from a temporary total rating does not require 
consideration of 38 C.F.R. § 3.105(e).  In regard to the 
change from the 10 percent evaluation to the noncompensable 
evaluation, there was no reduction in the overall amount of 
the award being paid.  Therefore, neither 38 C.F.R. § 3.103 
nor § 3.105 are applicable.  In regard to 38 C.F.R. § 3.344, 
the evaluation was in effect for less than 5 years.  
Therefore, examination, disclosing improvement would warrant 
reduction.  38 C.F.R. § 3.344(c).  

A.  For the Period from February 7, 1994 to May 10, 1994.  

The evidence reflects that the veteran underwent a surgical 
repair of a right inguinal hernia during his period of 
service.  At the time of separation, there had been no 
recurrence.  Therefore, the assignment of the noncompensable 
evaluation was proper.  This determination was further 
supported by the February 1994 VA general medical examination 
report which specifically established that there had been no 
recurrence.  The examiner, pursuant to such examination, 
reported that there was no hernia present upon the 
examination.  Under such circumstances, a noncompensable 
evaluation is assignable and there is no doubt to be 
resolved.  However, the evidence reflects that during the 
appeal period the veteran's clinical status changed.  See 
Fenderson.  

B.  For the Period from May 11, 1994 to October 31, 1994

A VA treatment report dated on May 11, 1994, indicated that 
the veteran was seen with complaints of a recurrence of his 
hernia.  The examiner indicated, as to an assessment, that 
the veteran had a recurrent right inguinal hernia.  The Board 
notes that the evidence of a recurrence merely establishes a 
change in status.  It does not establish that there had been 
a recurrence prior to that date or that the prior examination 
was wrong.  Rather, based on the facts found, there was an 
increase in disability on a date certain.  See 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999).  Based on the objective 
evidence, the RO assigned a 10 percent disability evaluation.  
The Board agrees with the date of the evaluation.  In order 
to warrant an increased evaluation, the evidence would have 
to support a finding of a small, post-operative recurrent 
inguinal hernia, or an unoperated irremediable inguinal 
hernia, which was not supported by a truss or belt.  38 
C.F.R. Part 4, Diagnostic Code 7338 (1999).  Rather, the 
veteran's hernia was described, pursuant to the May 11, 1994, 
treatment entry and prior to surgery, as a direct right 
inguinal hernia, which was recurrent, large and reducible.  
The veteran underwent another operative procedure and the RO 
assigned a temporary total rating from August 4, 1994 to 
October 31, 1994.  

C.  For the Period Beginning November 1, 1994

A noncompensable evaluation is warranted for a small 
reducible hernia, for one which is without true hernia 
protrusion, or for any pre-operative inguinal hernia which is 
remedial.  A 10 percent evaluation requires a recurrent post-
operative hernia which is readily reducible and well-
supported by truss or belt.  A 30 percent evaluation requires 
a small recurrent post-operative hernia, or an unoperated 
irremediable hernia, which is not well-supported by truss, or 
is not readily reducible.  38 C.F.R. Part 4, Diagnostic Code 
7338 (1999).  

VA treatment records dated in January 1995 indicated that the 
veteran was treated for other disorders.  At the August 1995 
hearing on appeal, the veteran testified that he still had a 
bulge.  He stated that he had been told that it "was not 
that much", but indicated that he still had it.  The veteran 
reported that he had pain in the groin area.  

VA treatment records dated from March 1996 to March 1998 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent a VA esophagus and 
hiatal hernia examination in June 1998.  He reported no pain 
in the right groin.  It was noted that the veteran also 
indicated that there had been no recent abdominal pain, 
diarrhea, nausea, vomiting, or constipation.  The examiner 
indicated that the veteran's abdomen was soft and tender.  
The examiner reported that there was no palpable inguinal 
hernia or femoral hernia.  There was a well-healed right 
lower abdominal scar.  The impression was previous right 
inguinal hernia repair with no evidence of persistent or 
recurrent problem.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from a recurrent post-operative hernia which is readily 
reducible and well supported by a truss or belt as required 
for a compensable evaluation pursuant to the provisions of 38 
C.F.R. Part 4, Diagnostic Code 7338 (1999) for the period 
beginning November 1, 1994.  The most recent June 1998 VA 
esophagus and hiatal hernia examination report noted that the 
veteran reported no pain in the right groin.  He also 
indicated that there had been no recent abdominal pain, 
diarrhea, nausea, vomiting or constipation.  The examiner 
reported that there was no palpable inguinal hernia or 
femoral hernia.  The impression was previous right inguinal 
hernia repair with no evidence of persistent or recurrent 
problem.  

The Board observes that the medical evidence of record fails 
to indicate that the veteran suffers from a recurrent post-
operative hernia which is readily reducible and well 
supported by a truss or belt as required for a 10 percent 
evaluation pursuant to the appropriate schedular criteria 
noted above for the period in question.  The Board 
additionally notes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from poorly nourished scars with repeated ulcerations or 
tender and painful scars on objective demonstration, as would 
be a service-connected residual of his left leg injury, such 
as would warrant a separately assignable compensable 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7803, 7804 
(1998).  The June 1998 VA esophagus and hiatal hernia 
examination report specifically noted that the veteran had a 
well-healed right lower abdominal scar.  Accordingly, the 
Board concludes that an increased evaluation for post-
operative residuals of a right inguinal hernia for the period 
beginning November 1, 1994, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

V.  Entitlement to a Compensable Evaluation for a Fracture of 
the Mid-Shaft of the
Tibia/Fibula of the Right Leg with Shortening.

In reaching the determination below, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the disability has not significantly changed 
throughout the appeal period and that a uniform evaluation is 
appropriate in this case.

A.  Historical Review

The veteran's service medical records indicate that he was 
struck by a vehicle while riding his bicycle in September 
1991.  A September 1991 inpatient treatment record noted that 
the veteran suffered injuries including an open grade I 
fracture of the right tibia and fibula and a laceration of 
the right knee.  A June 1992 treatment entry noted that the 
veteran was seen for follow-up of a right tibia/fibula 
fracture.  It was noted that X-rays showed no malalignment.  
The assessment was stable tibia/fibula fracture.  A January 
1993 physical evaluation board report noted that previous 
radiographs of the tibia fracture had demonstrated solid 
union and appropriate alignment with approximately one 
centimeter shortening.  The diagnoses included one centimeter 
shortening, right lower extremity, secondary to right tibia 
fracture.  

The veteran underwent a VA orthopedic examination in February 
1994.  He reported occasional aching and discomfort over the 
healed right tibia/fibula fracture.  The examiner noted that 
the right lower extremity revealed prominent callous evidence 
of the healed fracture.  There was excellent alignment and no 
skin breakdown over the healed fracture site.  The examiner 
reported that there was no tenderness to palpation over the 
fracture site.  It was noted that an X-ray of the tibia 
showed a well-healed, well-aligned tibia/fibula fracture.  
The impression included well-healed, well-aligned mid-shaft 
tibia and fibula fracture.  

In September 1994, service connection was granted for 
residuals of a fracture of the mid-shaft of the tibia/fibula 
of the right leg with shortening.  A noncompensable 
disability evaluation was assigned effective February 7, 
1994.  The noncompensable disability evaluation has remained 
in effect.  

B.  Increased Evaluation

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. Part 4, Diagnostic Code 5262 (1999).  
Shortening of either lower extremity of 1 and 1/4 inches to 2 
inches (3.2 to 5.1 cm) warrants a 10 percent evaluation.  
Shortening is determined by measuring both lower extremities 
from the anterior superior spine of the ilium of the internal 
malleolus of the tibia.  These evaluations are not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  38 C.F.R. Part 4, Diagnostic Code 5275 
(1999).  Limitation of flexion of either leg to 60 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1999).  Limitation of 
extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).  The average normal range of 
motion of the leg and knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (1999).  

VA treatment records dated from September 1994 to January 
1995 indicated that the veteran was treated for several 
disorders.  At the August 1995 hearing on appeal, the veteran 
testified that there was shortness in his limb from the 
injuries to his tibia and fibula during service and also to 
his hip.  He also stated that he would have pain that would 
start in the mid leg and go down to his ankle.  The veteran 
also noted that the pain would go up to his right knee as 
well.  He indicated that he used a lift in his shoes.  

VA treatment records dated from March 1996 to March 1998 
referred to continued treatment.  The veteran underwent a VA 
orthopedic examination in June 1998.  He reported that he had 
lateral knee pain as well as giving way of the knee even 
while he was on crutches.  The examiner reported that range 
of motion of the veteran's right knee was from 0 to 135 
degrees of flexion which was equal to the opposite side.  The 
examiner indicated that the knee was stable to varus and 
valgus stress and to the Lachman test and anterior and 
posterior drawer test.  It was noted that there was 
approximately 1 to 2 mm of opening, both medially and 
laterally, with varus and valgus stress at 30 degrees of 
flexion.  The examiner noted that such was equal to the 
opposite side.  There was tenderness to palpation over both 
the medial and lateral joint line of the right knee.  The 
examiner noted that there was no crepitus with range of 
motion.  Strength was 4-/5 in both knee extension and knee 
flexion.  The examiner noted that he was not sure whether the 
veteran was giving his maximal effort or not.  The examiner 
stated that the veteran had only 3/5 strength of foot 
dorsiflexion and plantar flexion, but that he was not sure 
whether he was giving a maximal effort.  There was atrophy of 
the calf muscles on the right.  The examiner noted that an X-
ray of the right knee showed no evidence of degenerative 
arthritis. The X-ray was essentially normal except for an 
abnormality of the fibular neck, suggesting a possible prior 
fracture which was presently well-healed.  As to an 
impression, the examiner indicated that the veteran had right 
knee pain.  The examiner commented that the veteran did not 
have any significant arthritis in the knee and that he did 
not have a good explanation for the pain that the veteran had 
in the right knee.  The examiner indicated that the veteran 
may have some patellofemoral pain.  The examiner further 
remarked that the veteran did report some giving way of the 
knee, but that he could not demonstrate any meniscal 
pathology.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of malunion of the tibia and 
fibula of right lower extremity as required for a 10 percent 
disability evaluation pursuant to the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5262 (1999).  The most recent June 
1998 VA orthopedic examination report noted that the veteran 
reported that he had knee pain as well as giving way of the 
knee even while he was on crutches.  The examiner noted that 
an X-ray of the right knee showed no evidence of degenerative 
arthritis and was essentially normal except for an 
abnormality of the fibular neck, suggesting a possible prior 
fracture which was presently well-healed.  As to an 
impression, the examiner indicated that the veteran had right 
knee pain.  Additionally, the Board notes that the examiner, 
pursuant to a February 1994 VA orthopedic examination report, 
reported that an X-ray of the right tibia showed a well-
healed, well-aligned tibia/fibula fracture.  The examiner 
also noted that there was excellent alignment and no skin 
breakdown over the fracture site.  The impression, at that 
time, included a well-healed, well-aligned mid-shaft tibia 
and fibula fracture.  The Board observes that the medical 
evidence does not indicate that the veteran has any malunion 
of the tibia and fibula of the right leg as required for a 
compensable evaluation pursuant to the appropriate schedular 
criteria noted above.  

Additionally, the Board has considered the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5275 (1999).  The evidence of 
record fails to indicate that the veteran suffers from 
shortening of either extremity of 1 and 1/4 inches to 2 
inches (3.2 to 5.1 cm) as required for a 10 percent 
evaluation.  A January 1993 physical evaluation board report, 
during the veteran's period of service, noted that the 
veteran had 1 cm of shortening.  The subsequent evidence of 
record does not refer to shortening.  Further, the Board 
notes that the June 1998 VA orthopedic examination report 
indicated that the range of motion of the veteran's right 
knee was from 0 to 135 degrees which was equal to the 
opposite side.  Also, the examiner indicated that the 
veteran's right knee was stable to varus and valgus stress 
and to the Lachman test and anterior and posterior drawer 
test.  The examiner did report that there was tenderness to 
palpation over both the medial and lateral joint line of the 
right knee.  The examiner commented that he did not have a 
good explanation for the pain the veteran had in the right 
knee and indicated that the veteran did have some 
patellofemoral pain.  The February 1994 VA orthopedic 
examination report noted that there was no tenderness to 
palpation over the fracture site.  The Board observes that 
the evidence of record fails to indicate that flexion of the 
veteran's right leg is limited to 45 degrees or that 
extension is limited to 10 degrees as required for a 10 
percent disability evaluation  pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (1999).  

The Board also finds that the veteran's present disability 
evaluation encompasses his objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  The Board notes that the June 1998 VA 
orthopedic examination report, as noted above, did note that 
there was tenderness to palpation over both the medial and 
lateral joint line of the right knee.  However, the veteran 
had essentially full range of motion.  Functional impairment 
due to pain supported by adequate pathology and indicative of 
a separate compensable evaluation has not been adequately 
shown by the evidence of record.  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly a compensable evaluation 
for residuals of a fracture of the mid-shaft of the 
tibia/fibula of the right leg with shortening is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 20 percent evaluation for post-operative residuals of a 
fracture of the distal radius of the left wrist in a 
dorsiflexed position is granted, subject to the laws and 
regulations governing the award of monetary benefits.  A 40 
percent evaluation for lumbar strain with degenerative 
arthritis is granted for the period prior to May 16, 1996, 
subject to the laws and regulations governing the award of 
monetary benefits.  A 40 percent evaluation for lumbar strain 
with degenerative arthritis is granted for the period 
beginning May 16, 1996, subject to the laws and regulations 
governing the award of monetary benefits.  A compensable 
evaluation for post-operative residuals of a right inguinal 
hernia repair for the period from February 7, 1994, to May 
10, 1994, is denied.  An evaluation in excess of 10 percent 
for post-operative residuals of a right inguinal hernia 
repair for the period from May 11, 1994, to October 31, 1994, 
is denied.  A compensable evaluation for post-operative 
residuals of a right inguinal hernia repair for the period 
beginning November 1, 1994, is denied.  A compensable 
evaluation of residuals of a fracture of the mid-shaft of the 
tibia/fibula of the right leg with shortening, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

